DNC R

4 EXHIBIT A

O17 ons ina Civil Action

Civil Action No. 3-19-cv-00263

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)
Foye Caittrectng Tuc.

was received by me on (date) __&| 2714

O

YK

Q

I personally served the summons on the defendant at

(place)

on (date) ; or

I left the pammans at Neel he vidual’s residence or usual place of abode with (name)

Anac le. , 4 person of suitable age and discretion who
resides there, on (date) ait (2 ah 9g , and mailed a copy te the individual’s last
known address; or mS

 

 

 

 

I served the summons on (name of individual) ’
who is designated by law to accept service of process on behalf of (name of organization)

on (date) 3or
I returned the summons unexecuted because ; or
Other (specify):

 

My fees are § for travel and $ for services, for a total of

$

0.28

I declare under penalty of perjury that this information is true.

Date: [oo ]ia K KR /\ velo

 

Sérver’s signature

Ke J Tak LS Hey ooel C.J Dygcty

Printed name and title

1620 Bocvon Ave. ba, neavi dle NC a9 8G

4
Server’s address

 

 

Additional information regarding attempted service, etc:

CASS SW OLBEMBWEM BOSH bide! 6806/20! 185g8 WS; 4 Of 2
 

  

+ .
~ i
Sap Pay
' Wa
y . 7
ee = - ~~, wo A LE

 

 

 

Case 1:19-cv-00190-MR-WCM Document 3-1 Filed 07/30/19 Payge-2-sf2
